[Cite as State v. Dudas, 2022-Ohio-2494.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           No. 110573
                 v.                               :

MICHAEL DUDAS,                                    :

                 Defendant-Appellant.             :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DENIED
                 RELEASED AND JOURNALIZED: July 19, 2022


                           Cuyahoga County Court of Common Pleas
                                 Case No. CR-20-650250-A
                                 Application for Reopening
                                     Motion No. 556031


                                            Appearances:

                 Michael Dudas, pro se.


EILEEN A. GALLAGHER, J.:

                   Michael Dudas has filed an application for reopening pursuant to

App.R. 26(B). Dudas is attempting to reopen the appellate judgment rendered in

State v. Dudas, 8th Dist. Cuyahoga No. 110573, 2022-Ohio-931, that affirmed his

plea of guilty and sentence for the offenses of aggravated murder, aggravated

robbery, and misuse of a credit card imposed in State v. Dudas, Cuyahoga C.P. No.
CR-20-650250-A. We decline to reopen Dudas’ appeal because it is untimely filed

as required by App.R. 26(B)(1).

              App.R. 26(B)(2)(b) requires that Dudas establish “a showing of good

cause for untimely filing if the application is filed more than 90 days after

journalization of the appellate judgment” that is subject to reopening. The Supreme

Court of Ohio, with regard to the 90-day deadline provided by App.R. 26(B)(2)(b),

has established that

      [w]e now reject [the applicant’s] claims that those excuses gave good
      cause to miss the 90-day deadline in App.R. 26(B). * * * Consistent
      enforcement of the rule’s deadline by the appellate courts in Ohio
      protects on the one hand the state’s legitimate interest in the finality of
      its judgments and ensures on the other hand that any claims of
      ineffective assistance of appellate counsel are promptly examined and
      resolved.

      Ohio and other states “may erect reasonable procedural requirements
      for triggering the right to an adjudication,” Logan v. Zimmerman
      Brush Co. (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265,
      and that is what Ohio has done by creating a 90-day deadline for the
      filing of applications to reopen. * * * The 90-day requirement in the
      rule is “applicable to all appellants,” State v. Winstead, 74 Ohio St.3d
      277, 278, 658 N.E.2d 722 (1996), and [the applicant] offers no sound
      reason why he — unlike so many other Ohio criminal defendants —
      could not comply with that fundamental aspect of the rule.

(Emphasis added.) State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814

N.E.2d 861, ¶ 7. See also State v. Lamar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812

N.E.2d 970; State v. Cooey, 73 Ohio St.3d 411, 653 N.E.2d 252 (1995); State v.

Reddick, 72 Ohio St.3d 88, 647 N.E.2d 784 (1995).

              Herein, Dudas is attempting to reopen the appellate judgment that

was journalized on March 24, 2022. The application for reopening was not filed
until June 28, 2022, more than 90 days after journalization of the appellate

judgment in Dudas, supra. Dudas has not argued any reasons to establish good

cause for the untimely filing of his application for reopening. It must also be noted

that any delay associated or caused by a prison mail delivery system does not

establish good cause for the untimely filing of an application for reopening. State v.

Black, 8th Dist. Cuyahoga No. 108001, 2020-Ohio-3278; State v. Campbell, 8th

Dist. Cuyahoga No. 105488, 2018-Ohio-3494; State v. Harris, 8th Dist. Cuyahoga

No. 104329, 2018-Ohio-839.

              Accordingly, the application for reopening is denied.


________________________
EILEEN A. GALLAGHER, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
LISA B. FORBES, J., CONCUR